
	

113 HRES 294 IH: Congratulating the Miami Heat for winning the 2013 National Basketball Association Championship.
U.S. House of Representatives
2013-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 294
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2013
			Ms. Wilson of Florida
			 (for herself, Ms. Ros-Lehtinen,
			 Mr. Hastings of Florida,
			 Mr. Diaz-Balart,
			 Ms. Wasserman Schultz,
			 Mr. Garcia,
			 Ms. Frankel of Florida, and
			 Mr. Deutch) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Congratulating the Miami Heat for winning
		  the 2013 National Basketball Association Championship.
	
	
		Whereas, the Miami Heat won their third National
			 Basketball Association (NBA) Championship in franchise history on Thursday,
			 June 20, 2013, by defeating the San Antonio Spurs with a score of 95 to 88 in
			 the seventh game of the NBA finals, in Miami, Florida, at the American Airlines
			 Arena;
		Whereas, during the 2013 NBA playoffs, the Miami Heat
			 defeated the Milwaukee Bucks, Chicago Bulls, Indiana Pacers, and San Antonio
			 Spurs;
		Whereas, the Miami Heat are the second team in five years
			 to win back-to-back championships, and the Miami Heat are the first to defeat
			 the San Antonio Spurs in the NBA finals;
		Whereas, since its founding in 1988, the Miami Heat has
			 won three world championships, four conference titles, nine division titles,
			 and made 17 playoff appearances;
		Whereas, the 2012–2013 Miami Heat organization is
			 comprised of players: Ray Allen, Chris Anderson, Joel Anthony, Shane Battier,
			 Chris Bosh, Mario Chalmers, Norris Cole, Udonis Haslem, Juwan Howard, LeBron
			 James, James Jones, Rashard Lewis, Mike Miller, Jarvis Varnado, Dwyane
			 Wade;
		Whereas, LeBron James was named the NBA Most Valuable
			 Player during the 2012–2013 regular season, was named the NBA Most Valuable
			 Player during the 2013 finals, and joined Michael Jordan and Bill Russell as
			 the only players in NBA history to win back-to-back NBA finals and regular
			 season MVP awards;
		Whereas, the San Antonio Spurs were seconds away from
			 winning the NBA finals until Ray Allen hit a clutch three-pointer, sending the
			 game into overtime and forcing a decisive game seven;
		Whereas, the Miami Heat coaching staff exhibited exemplary
			 leadership and guidance;
		Whereas, the Miami Heat coaching staff included: Erik
			 Spoelstra, Head Coach; Bob McAdoo, Assistant Coach; Ron Rothstein, Assistant
			 Coach; David Fizdale, Assistant Coach; Chad Kammerer, Assistant Coach; Octavio
			 De La Grana, Assistant Coach; Bill Foran, Strength and Conditioning Coach; Jay
			 Sabol, Athletic Trainer; Rey Jaffet, Assistant Trainer; Rob Pimental, Assistant
			 Trainer;
		Whereas, the Miami Heat management has shown a positive
			 commitment to the Miami Heat franchise by successfully acquiring, assembling,
			 and maintaining a team of high-quality, winning players;
		Whereas, the Miami Heat Organization consists of executive
			 staff, including: Micky Arison, Managing General Partner; Nick Arison, Chief
			 Executive Officer; Pat Riley, President; Erik Spoeistra, Head Coach; Eric
			 Woolworth, President, Business Operations; Michael McCullough, Executive Vice
			 President/CMO; Mike Walker, Executive Vice President, HEAT Group Enterprises;
			 Alonzo Mourning, Vice President, Player Programs; Stephen Weber, Executive Vice
			 President, Sales; Kim Stone, Executive Vice President/General Manager, American
			 Airlines Arena; Sammy Schulman, Executive Vice President/CFO; Raquel Libman,
			 Executive Vice President/General Counsel;
		Whereas, the Miami Heat players have been outstanding role
			 models on and off the court;
		Whereas, the Miami Heat organization has enriched the
			 South Florida community through public service programs, including: Heat
			 Academy; Heat Scholarships; Miami Heat Read to Achieve; Miami Heat Fund-Raiser;
			 Miami Heat Wheels; Shoot for the Stars; Books and Basketball Summer Clinics;
			 Heat Youth Basketball; Miami Heat Learn to Swim Program;
		Whereas, the Miami Heat fans have been an integral part of
			 this championship by providing unwavering support throughout the entire season,
			 and each and every season prior; and
		Whereas, the Miami Heat performance against the San
			 Antonio Spurs during the 2013 NBA finals will go down as one of the greatest
			 series in NBA history: Now, therefore, be it
		
	
		That the House of Representatives
			 honors the entire Miami Heat organization for winning the 2013 NBA World
			 Championship.
		
